Citation Nr: 1621133	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-42 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 2004 for the grant of entitlement to service connection for right upper extremity cervical radiculitis, for substitution purposes.  

2.  Entitlement to a disability rating greater than 20 percent for right upper extremity cervical radiculitis, for substitution purposes.  

3.  Entitlement to a disability rating greater than 20 percent for left upper extremity cervical radiculitis, for substitution purposes.  

4.  Entitlement to an initial disability rating greater than 20 percent for the low back disability, for substitution purposes. 

5.  Entitlement to service connection for diabetes mellitus, for substitution purposes.  

6.  Entitlement to a disability rating greater than 10 percent for bilateral hearing loss, for substitution purposes.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU), for substitution purposes.  

8.  Entitlement to an initial disability rating greater than 20 percent for the cervical spine disability, for substitution purposes.  


REPRESENTATION

Appellant represented by:	  Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to August 1971 and from September 1973 to June 1984.  He died in March 2014.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2005, September 2006, July 2007, and December 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran submitted timely notices of disagreement as against the below discussed issues for which the RO has not submitted a statement of the case.  The Veteran also perfected his appeal for entitlement to an increased rating for the cervical spine disability in an October 2010 Form 9.  The Veteran died during the pendency of the appeals.  Based on the appellant's May 2014 Form 21-534EZ, the RO inferred a request to be substituted for the Veteran in his pending appeals at the time of his death.  In a September 2014 administrative decision, the RO determined that the appellant meets the basic eligibility for substitution.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed. 

In a January 2007 Veteran statement, the matter regarding hepatitis was raised, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a July 2005 rating decision, the RO granted entitlement to service connection for right upper extremity cervical radiculitis and assigned an initial evaluation and effective date.  The Veteran submitted a timely notice of disagreement in August 2005 against this assignment of the effective date.  

In a September 2006 rating decision, the RO denied entitlement to an increased disability rating for right upper extremity cervical radiculitis and for left upper extremity cervical radiculitis.  The Veteran submitted a timely notice of disagreement in January 2007 against these determinations.  

In a July 2007 rating decision, the RO granted entitlement to service connection for a cervical spine disability and a low back disability and assigned initial evaluations for the same.  The Veteran submitted a timely notice of disagreement in April 2008 against these determinations.

In a December 2009 rating decision, the RO denied entitlement to service connection for diabetes mellitus; denied an increased rating for bilateral hearing loss; and denied a TDIU.  The Veteran submitted a timely notice of disagreement regarding the denial of service connection for diabetes mellitus in January 2010.  Then, the Veteran submitted a timely notice of disagreement as to the remaining aforementioned issues in May 2010. 

The AOJ did not issue statements of the case in response to the Veteran's above-discussed timely notices of disagreement.  The Board acknowledges that VACOLs shows that a statement of the case was issued in September 2010 regarding the issue of entitlement to service connection for diabetes mellitus.  However, this statement of the case is not associated with the record, and there is no indication in the record that the Veteran received a copy of this statement of the case.  See also July 2014 rating decision codesheet (RO noted that the statement of the case could not be located in the claims file).  

Because the evidence of record shows that the RO has not yet issued statements of the case regarding the aforementioned issues in response to the Veteran's notices of disagreement, the appellant must be issued a statement of the case regarding the same, for substitution purposes.  Manlicon v. West, 12 Vet. App. 238 (1999).  

In the October 2010 Form 9, the Veteran requested a Board hearing at his local VA office (travel Board hearing) in regards to the issue of entitlement to an increased disability rating for the cervical spine disability.  The appellant was notified by letter in April 2016 that her hearing before the Board was scheduled for April 20, 2016.  On April 19, 2016, the appellant's representative submitted a request on behalf of the appellant that she would like to reschedule her hearing in four to five months, given that she is in the process of handling her father's estate and caring for her elderly mother and she needs more time to find evidence to substantiate her claim.  Good cause having been shown, the case must be returned to the AOJ so that a travel Board hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement(s) of the case that addresses the following issues:

(a) Entitlement to an effective date earlier than January 12, 2004 for the grant of entitlement to service connection for the right upper extremity cervical radiculitis, for substitution purposes.  The Veteran submitted an August 2005 notice of disagreement against the July 2005 rating decision. 

(b) Entitlement to a disability rating greater than 20 percent for the right upper extremity cervical radiculitis, for substitution purposes.  The Veteran submitted a January 2007 notice of disagreement against the September 2006 rating decision. 

(c) Entitlement to a disability rating greater than 20 percent for the left upper extremity cervical radiculitis, for substitution purposes.  The Veteran submitted a January 2007 notice of disagreement against the September 2006 rating decision. 

(d) Entitlement to an initial disability rating greater than 20 percent for the low back disability, for substitution purposes.  The Veteran submitted an April 2008 notice of disagreement against the July 2007 rating decision. 

(e) Entitlement to service connection for diabetes mellitus, for substitution purposes.  The Veteran submitted a January 2010 notice of disagreement against the December 2009 rating decision. 

(f) Entitlement to a disability rating greater than 10 percent for bilateral hearing loss, for substitution purposes.  The Veteran submitted a May 2010 notice of disagreement against the December 2009 rating decision. 

(g) Entitlement to a TDIU, for substitution purposes.  The Veteran submitted a May 2010 notice of disagreement against the December 2009 rating decision.

Inform the appellant that she must timely perfect these appeals for these issues to be considered by the Board.  If, and only if, the appellant perfects an appeal, return the case to the Board.

2. Regarding the issue of entitlement to an increased initial rating for the cervical spine disability, schedule the appellant for a travel Board hearing (or video hearing if she should prefer) for a date after August 2016 before the Board.  See April 2016 representative' statement (requesting to reschedule her hearing in four to five month).  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




